Title: From Thomas Jefferson to J. Phillipe Reibelt, 3 November 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Nov. 3. 05
                  
                  I have not been able sooner to acknolege the reciept of your favors of the 24th. & 31st. when I asked the favor of you to take the bust for me at 30. D. I at the same time observed I would take it at any price from 30. to 40. D. you must permit me therefore to consider the last mentioned sum as the price. at the same time I wrote to you declining accepting it as a present I wrote to desire messrs Gibson & Jefferson, should it arrive at Richmd. to send it back again to Baltimore, paying the freight on my account. on the reciept of your’s of Oct. 24th. I wrote to them countermanding that order, & desiring them to recieve it. by a letter this moment recieved I am informed the countermand was too late, as they had already sent it back. I must trouble you therefore to reship it for Richmd leaving the freight to be paid at Richmond, as I do not mean there shall be any deduction from the price on account of these orders & counter orders. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               